DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 and 21, 22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone or in combination is silent to the limitations “the prior request including the identifier of the augmented reality content item, and further including parameters or binary assets for customizing the augmented reality content item” of claim 1 when read in light of the rest of the limitations in claim 1 and thus claim 1 is allowed.
Claims 9 and 17 contain similar subject matter in merely a different form and are allowed for the same reasons.
Claims 2-8, 10-16, 18, 21 and 21 are allowed because they depend on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936. The examiner can normally be reached M-F 7:30-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611